Case 2:18-cv-07263-WFK-SJB Document 36 Filed 09/03/19 Page 1 of 4 PageID #: 156



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

  SAPPHIRE CROSSING LLC,

                                 Plaintiff,
                                                           Civil Action No. 2:18-CV-07263
                  v.
                                                             JURY TRIAL DEMANDED
  THE NPD GROUP, INC.,

                                 Defendant.


                        JOINT MOTION TO STAY DISCOVERY
              PENDING RESOLUTION OF DEFENDANT’S MOTION TO DISMISS

         Pursuant to the Court’s Individual Practices III.B and the Order of August 20, 2019, the

 Parties jointly move to stay discovery pending resolution of Defendant The NPD Group, Inc.

 (“NPD”)’s forthcoming Motion to Dismiss.

         I.      LEGAL STANDARD

         “[T]he power to stay proceedings is incidental to the power inherent in every court to

 control the disposition of the causes on its docket with economy of time and effort for itself, for

 counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also Stone v.

 Immigration and Naturalization Serv., 514 U.S. 386, 411 (1995) (“[W]e have long recognized

 that courts have inherent power to stay proceedings . . . .”). “When a particular issue may be

 dispositive, the court may stay discovery concerning other issues until the critical issue is

 resolved.” Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 804 (Fed. Cir. 1999)

 (Chavous v. D.C. Fin. Responsibility & Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C. 2005)

 (“A stay of discovery pending the determination of a dispositive motion is an eminently logical

 means to prevent wasting the time and effort of all concerned, and to make the most efficient use

 of judicial resources.”)).
Case 2:18-cv-07263-WFK-SJB Document 36 Filed 09/03/19 Page 2 of 4 PageID #: 157



        “[D]istrict courts have considered the following factors in determining whether a stay of

 discovery is appropriate pending the outcome of a dispositive motion: (1) whether the defendant

 has made a strong showing that the plaintiffs claim is unmeritorious; (2) the breadth of discovery

 and the burden of responding to it; and (3) the risk of unfair prejudice to the party opposing the

 stay.”) (quotations omitted). Long Island Hous. Servs., Inc. v. Nassau Cty. Indus. Dev. Agency,

 No. 14-CV-3307, 2015 WL 7756122, at *2 (E.D.N.Y. Dec. 1, 2015).

        II.     PROCEDURAL BACKGROUND

        On March 7, 2019, NPD filed a Pre-Motion Letter seeking leave to a motion to dismiss.

 Docket Entry (“D.E.”) 12. During the August 29, 2019 pre-motion conference, Plaintiff

 Sapphire Crossing LLC (“Sapphire”) indicated its intent to file an amended complaint. Judge

 Kuntz ordered that an amended complaint shall be filed by September 20, 2019, and further

 ordered the following briefing schedule for NPD’s motion to dismiss:

        1)Defendants shall serve the motion for dismiss on or before Friday, October 11,
        2019;

        2)Plaintiff shall serve the memorandum in opposition on or before Friday,
        November 8, 2019;

        3)Defendants shall serve the reply memorandum on or before Friday, November
        22, 2019.

 Aug. 29, 2019 Minute Entry. The Parties jointly move for a stay pending resolution of that

 motion.

        III.    ARGUMENT

        Here, NPD’s forthcoming motion to dismiss would be dispositive if granted.

        Discovery has not commenced, and would not assist Sapphire in opposing NPD’s Motion

 because a court considers only the allegations set forth in the pleadings when ruling on a motion

 pursuant to Federal Rule of Civil Procedure 12(b)(6). In the absence of a stay, however,
Case 2:18-cv-07263-WFK-SJB Document 36 Filed 09/03/19 Page 3 of 4 PageID #: 158



 discovery would open completely, with first sets of requests for production and interrogatories

 served in short order. See D.E. 21. Should the Court ultimately grant NPD’s Motion to Dismiss,

 any work by the Parties or the Court related to discovery in this matter would be rendered

 wasteful.

           Finally, a stay of all non-pleading deadlines will not prejudice either Party, both of which

 join in this Motion.

           Accordingly, the Parties request that the Court stay all non-pleading deadlines in the case

 pending resolution of NPD’s Motion to Dismiss and submit that good cause exists for the relief

 sought.
Case 2:18-cv-07263-WFK-SJB Document 36 Filed 09/03/19 Page 4 of 4 PageID #: 159



 Dated: September 3, 2019              Respectfully submitted,

                                       /s/ Isaac Rabicoff
                                       Nicholas Ranallo, Attorney at Law
                                       5058 57th Avenue South
                                       Seattle, WA 98118
                                       Phone: (831) 607-9229
                                       nick@ranallolawoffice.com

                                       Isaac Rabicoff
                                       (Pro Hac Vice)
                                       isaac@rabilaw.com
                                       Kenneth Matuszewski
                                       (Pro Hac Vice)
                                       kenneth@rabilaw.com
                                       Rabicoff Law LLC
                                       73 West Monroe Street
                                       Chicago, IL 60603
                                       Phone: (773) 669-4590
                                       Counsel for Plaintiff

                                       FISH & RICHARDSON P.C.

                                       By: /s/ Matthew C. Berntsen
                                           Matthew C. Berntsen (No. MB4140)
                                           One Marina Park Drive
                                           Boston, MA 02210
                                           Tel: (212) 763-5070
                                           Fax: (212) 258-2291
                                           goetz@fr.com
                                           rvogel@fr.com

                                           Neil J. McNabnay
                                           Ricardo J. Bonilla
                                           Aaron P. Pirouznia
                                           1717 Main Street, Suite 5000
                                           Dallas, Texas 75201
                                           Tel: (214) 747-5070
                                           Fax: (214) 747-2091
                                           mcnabnay@fr.com
                                           rbonilla@fr.com
                                           pirouznia@fr.com

                                       COUNSEL FOR DEFENDANT
                                       THE NPD GROUP, INC.
